Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 1 of 17 Pageid#: 228




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

  JACOB DOE, 1                                            )
                                                          )
          Plaintiff,                                      )
                                                          )
  v.                                                      )        Civil Action No. 7:19-cv-00249
                                                          )
  VIRGINIA POLYTECHNIC INSTITUTE                          )        By: Elizabeth K. Dillon
  AND STATE UNIVERSITY, et al.,                           )            United States District Judge
                                                          )
             Defendants.                                  )

                                        MEMORANDUM OPINION

         Jacob Doe was a student at defendant Virginia Polytechnic Institute and State University

 (Virginia Tech) who alleges that he was wrongfully accused of domestic violence and was

 unfairly sanctioned by Virginia Tech. Doe has named as defendants Virginia Tech and

 individual employees of Virginia Tech who were involved in his disciplinary proceedings. 2

 This matter is before the court on defendants’ motions to dismiss pursuant to Federal Rules of

 Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and 12(b)(6) for failure to state a

 claim. For the reasons set forth below, the court will grant in part and deny in part defendants’

 motions.




         1
             The court previously granted leave for Doe to proceed by pseudonym.
         2
            As alleged Doe’s complaint, the individual defendants held or currently hold the following positions at
 Virginia Tech: Timothy Sands is the President, Frank Shushok, Jr. is a Senior Assistant Vice President, Katie
 Polidoro is Director of Title IX Compliance and Title IX Coordinator, Ennis McCrery is Associate Director of
 Student Conduct, Kyle Rose is Student Conduct Coordinator, Rohsaan Settle is Director of Student Conduct, Kelly
 Oaks is Assistant Vice President for Equity and Accessibility, and Angela Simmons is Assistant Vice President for
 Student Affairs. (Compl. ¶¶ 3–10, Dkt. No. 1.)



                                                          1
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 2 of 17 Pageid#: 229




                                         I. BACKGROUND

 A. Charges and Sanctions Against Doe

        Doe alleges that he was falsely accused of assaulting and battering “Jenna Roe” while

 enrolled as an undergraduate at Virginia Tech. According to Doe, he and Roe engaged in a

 verbal altercation in December 2017 after which Doe ended their relationship. Roe then

 accused Doe of criminal assault and battery for pulling earbuds out of Roe’s ears during the

 altercation. She also accused Doe of trespassing because he waited for Roe to return his

 belongings before leaving her apartment and because he dropped off an apology letter to her.

 The Montgomery County Commonwealth Attorney dismissed the charges against Doe based in

 part on information that Roe “had repeatedly physically assaulted Doe during the relationship

 and was therefore not a credible witness.” (Compl. ¶¶ 16–19, Dkt. No. 1.)

        Virginia Tech then initiated an investigation into the incident, led by defendant Polidoro.

 (Id. ¶¶ 20–22.) Doe faced seven different charges, including three “relating to sexual assault.”

 (Id. ¶ 28.) However, the notice Doe received regarding the investigation contained no

 information about the specific incidents, allegations, or potential charges being investigated.

 (Id. ¶ 21.) Doe alleges that as part of her investigation into the allegations against Doe, Polidoro

 interviewed at least three of Roe’s witnesses but did not interview any witnesses Doe identified.

 (Id. ¶¶ 22–23.)

        Doe received Polidoro’s investigation report on March 23, 2018, and was informed of the

 charges against him on March 28, 2018. (Id. ¶¶ 27–28.) His hearing was originally scheduled

 for April 4, 2018, but was postponed until May 21, 2018, after Doe’s mother contacted Virginia

 Tech staff to voice her concerns about deficiencies in the investigation process. (Id. ¶¶ 32–33,

 37.)


                                                  2
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 3 of 17 Pageid#: 230




        Prior to the hearing, Roe’s attorney contacted Doe to threaten him with a violation of a

 protective order if he attended the hearing. After being informed of this threat, defendant Oaks

 suggested neither Doe nor Roe appear for the hearing. (Id. ¶ 40.)

        On May 21, 2018, Virginia Tech held a hearing concerning Roe’s allegations against Doe

 in which defendants Rose and McCrery served as hearing officers. Doe was ultimately found

 responsible for domestic violence. (Id. ¶¶ 39, 41.)

        Doe thereafter appealed the finding against him “on several grounds including that the

 hearing officers were biased, the standard of proof used in the hearing was wrong, and that he

 did not receive proper notice of the allegations.” (Id. ¶ 46.) His appeal was denied, and

 Virginia Tech imposed a 1.5-year suspension along with requirements that Doe participate in

 “mandatory counseling sessions, schedule a mandatory mental health assessment and participate

 in various educational programs, including one on anger management.” (Id. ¶¶ 41–42, 50.)

 B. Doe’s Complaint Against Roe

        During the investigation into Doe’s charges, Doe reported twice to Polidoro that he had

 been a victim of domestic abuse by Roe and had submitted an e-mail describing Roe’s alleged

 abuse. (Id. ¶ 25.) Although Doe provided an informal statement alleging that Roe, who holds a

 black belt, physically attacked Doe while he was sleeping and hit Doe in front of Doe’s

 roommate, Virginia Tech failed to initiate an investigation. On March 30, 2018, defendant

 Settle explained that Doe’s statement regarding Roe’s domestic violence was insufficient to

 trigger an investigation and that Doe would need to file a formal complaint. (Id. ¶¶ 34–35.) In

 April 2018, Doe filed a formal complaint against Roe for domestic abuse. Doe alleges that

 Virginia Tech opened a “superficial” investigation into his report. As a part of the investigation,

 Doe alleges that “Polidoro was finally forced to interview Doe’s witnesses.” (Id. ¶¶ 36, 38.)


                                                  3
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 4 of 17 Pageid#: 231




 On the same day as Doe’s hearing, Virginia Tech held a hearing on Doe’s allegations against

 Roe in which Rose and McCrery again served as hearing officers. Roe was found responsible

 for “dating violence” and received probation. (Id. ¶¶ 44–45.)

        Based on the disparities in Virginia Tech’s investigations into his and Roe’s complaints,

 and the differences in charges and sanctions resulting therefrom, Doe asserts that Virginia Tech’s

 hearing process is biased against males. Accordingly, his complaint asserts the following

 claims: violations of his due process rights under the United States and Virginia Constitutions

 against Virginia Tech and the individual defendants in both their individual and official

 capacities (Counts One and Two); a violation of Title IX against Virginia Tech (Count Three);

 breach of contract and breach of duties owed under Virginia’s law of associations against

 Virginia Tech (Counts Four and Five); and a declaratory judgment action against all defendants

 seeking a declaration that defendants violated his due process rights and sanctioned him unjustly

 (Count Six).

        Defendants seek dismissal of all claims on various grounds. Specifically, they argue that

 the court lacks jurisdiction over claims against Virginia Tech and its officials pursuant to

 Eleventh Amendment sovereign immunity and that neither Virginia Tech nor its officials are

 “persons” subject to liability for Doe’s due process claims asserted pursuant to 42 U.S.C. § 1983.

 They further argue that, regardless of whether the court has subject-matter jurisdiction, Doe has

 failed to state any claim for which relief may be granted.




                                                  4
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 5 of 17 Pageid#: 232




                                           II. DISCUSSION

 A. Standard of Review

         1. Motions to Dismiss for Lack of Jurisdiction

         In deciding a Rule 12(b)(1) motion, “the district court is to regard the pleadings as mere

 evidence on the issue, and may consider evidence outside the pleadings without converting the

 proceeding to one for summary judgment.” Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th

 Cir. 1999) (quoting Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d

 765, 768 (4th Cir. 1991)). It must, however, “view[] the alleged facts in the light most favorable

 to the plaintiff, similar to an evaluation pursuant to Rule 12(b)(6).” Lovern v. Edwards, 190

 F.3d 648, 654 (4th Cir. 1999). Dismissal under Rule 12(b)(1) is proper “only if the material

 jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter of

 law.” Evans, 166 F.3d at 647 (quoting Richmond, Fredericksburg & Potomac R.R., 945 F.2d at

 768).

         2. Motions to Dismiss for Failure to State a Claim

         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s allegations must “state a claim

 to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This standard “requires the plaintiff to

 articulate facts, when accepted as true, that ‘show’ that the plaintiff has stated a claim entitling

 him to relief, i.e., the ‘plausibility of entitlement to relief.’” Francis v. Giacomelli, 588 F.3d

 186, 193 (4th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). The plausibility standard requires

 more than “a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

         In determining whether the plaintiff has met this plausibility standard, the court must

 accept as true all well-pleaded facts in the complaint. Sec’y of State for Defence v. Trimble


                                                    5
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 6 of 17 Pageid#: 233




 Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). Further, it must “draw[] all reasonable

 factual inferences from those facts in the plaintiff’s favor,” Edwards v. City of Goldsboro, 178

 F.3d 231, 244 (4th Cir. 1999), but it “need not accept legal conclusions couched as facts or

 ‘unwanted inferences, unreasonable conclusions, or arguments,’” Wag More Dogs, LLC v.

 Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (quoting Giarratano v. Johnson, 521 F.3d 298, 302

 (4th Cir. 2008)).

 B. Motion to Dismiss for Lack of Jurisdiction

         Defendants’ motion to dismiss for lack of subject-matter jurisdiction is premised on a

 number of grounds. Specifically, defendants argue that neither Virginia Tech nor its officials

 and employees, in their official capacities, are “person[s]” for the purposes of § 1983 and that

 defendants are entitled to the protections of sovereign immunity provided by the Eleventh

 Amendment with regard to the § 1983 claim and state claims. 3

         In Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989), the Supreme Court held

 that neither states nor state officials in their official capacities are persons subject to suit under

 § 1983. Id. at 71. But see Cobb v. The Rector & Visitors of Univ. of Va., 69 F. Supp. 2d 815,

 824 (W.D. Va. 1999) (“[T]he 11th Amendment does not prohibit the plaintiffs from suing the

 individual defendants in their personal capacities.” (citing Hafer v. Melo, 502 U.S. 21, 27

 (1991))). It noted the exception, however, that an official is nonetheless a “person” under

 § 1983 when sued for injunctive relief because “official-capacity actions for prospective relief

 are not treated as actions against the State.” Will, 491 U.S. at 71 n.10 (quoting Kentucky v.



         3
            Defendants concede, however, that acceptance of Title IX funding constitutes a waiver of Eleventh
 Amendment immunity as to claims asserted under Title IX. Litman v. George Mason Univ., 186 F.3d 544, 554 (4th
 Cir. 1999).



                                                       6
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 7 of 17 Pageid#: 234




 Graham, 473 U.S. 159, 167 n.14 (1985)); see also Ex parte Young, 209 U.S. 123 (1908). Doe

 appears to agree that he cannot recover monetary damages against Virginia Tech, or its official

 or employees in their official capacities, and the court will grant defendants’ motion in this

 regard.

           Defendants also assert that their entitlement to Eleventh Amendment sovereign immunity

 prevents this court from asserting jurisdiction over Doe’s claims. See Roach v. W. Va. Reg’l

 Jail & Corr. Facility Auth., 74 F.3d 46, 48 (4th Cir. 1996) (“It is well established that the

 Eleventh Amendment bars suit in federal court by an individual citizen against a sovereign state

 of the Union. . . . Although not a true limit on the subject-matter jurisdiction of the federal

 courts, the Eleventh Amendment is ‘a block on the exercise of that jurisdiction.’” (quoting Biggs

 v. Meadows, 66 F.3d 56, 60 (4th Cir. 1995))). And while they acknowledge that the Ex parte

 Young exception to sovereign immunity permits suits for prospective injunctive relief against

 state officials in their official capacities, defendants argue that Doe seeks only to rectify harm

 done in the past such that the exception does not apply. See Puerto Rico Aqueduct & Sewer

 Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993).

           But in addition to money damages, Doe seeks to expunge and clear his academic record,

 among other injunctive relief, which courts have noted is a request for prospective relief. See,

 e.g., Doe v. Cummins, 662 F. App’x 437, 444 (6th Cir. 2016) (holding that the Eleventh

 Amendment did not bar the expunging of a record of sexual assault discipline from a university’s

 files); Shepard v. Irving, 77 F. App’x 615, 620 (4th Cir. 2003) (explaining that a request to

 expunge a grade from an academic record is not barred by the Eleventh Amendment); Johnson v.

 W. State Colo. Univ., 71 F. Supp. 3d 1217, 1230 (D. Colo. 2014) (“[A] request to expunge an

 academic record is a request for prospective relief.”). Thus, the court concludes that Doe’s


                                                   7
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 8 of 17 Pageid#: 235




 claims for injunctive relief against the individual defendants in their official capacities fall within

 the Ex parte Young exception to the Eleventh Amendment and survive the Rule 12(b)(1) motion.

          As for Doe’s claims against Virginia Tech, this court has previously held that “Virginia

 Tech is designated by statute as a corporation under the control of the General Assembly, Va.

 Code Ann. § 23.1-2600 (2016), and as such its status is the same as any other state agency.”

 Yunsong Zhao v. Va. Polytechnic Inst. & State Univ., No. 7:18cv000189, 2018 WL 5018487, at

 *4 (W.D. Va. Oct. 15, 2018); cf. Hartman v. Univ. of Md. at Baltimore, No. ELH-10-2041, 2013

 WL 6858854 (D. Md. Dec. 20, 2013) (holding that the Ex parte Young exception did not apply

 because plaintiff did not sue individual officers, but rather the university itself); Collin v. Rector

 & Bd. of Visitors of the Univ. of Va., 873 F. Supp. 1008 (W.D. Va. 2005) (finding that the

 University of Virginia is a state agency entitled to complete immunity). Notably, the Ex parte

 Young exception “has no application in suits against the States and their agencies, which are

 barred regardless of the relief sought.” Puerto Rico Aqueduct & Sewer Auth., 506 U.S. at 146.

 Accordingly, the court will grant defendants’ motion to dismiss pursuant to Rule 12(b)(1) as to

 Virginia Tech.

 C. Motion to Dismiss for Failure to State a Claim 4

          Defendants have also filed a motion to dismiss for failure to state a claim. With regard

 to Doe’s due process claims, the court must consider whether Doe has sufficiently stated a claim

 against the individual defendants. Defendants argue that Doe has failed to allege a recognized

 liberty or property interest and, regardless, he received all the notice he was due. Defendants


          4
            Because the court finds that Virginia Tech is entitled to sovereign immunity on all claims except Doe’s
 Title IX claim in Count Three, it need not address whether Doe has stated a claim for breach of contract or violation
 of Virginia’s law of associations, which were asserted only against Virginia Tech. Those counts will be dismissed
 without prejudice for a lack of subject-matter jurisdiction.



                                                           8
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 9 of 17 Pageid#: 236




 further argue that they are entitled to qualified immunity and that Doe has failed to allege

 sufficient facts against certain of the individual defendants such that the claims against those

 defendants should be dismissed. As to Doe’s Title IX claim, defendants assert that Doe has not

 alleged facts establishing that the outcome of Doe’s hearing was motivated by gender bias. For

 the reasons that follow, the court will grant defendants’ motion as to Doe’s due process claims

 and deny the motion as to Doe’s Title IX claim.

          1. Due Process Claims 5

          Doe asserts that Virginia Tech and its officials and employees violated his due process

 rights under the Fourteenth Amendment and the Virginia Constitution, and seeks to hold

 defendants liable pursuant to § 1983. To prevail on a due process claim, a plaintiff must show

 “(1) a cognizable liberty or property interest; (2) the deprivation of that interest by some form of

 state action; and (3) that the procedures employed were constitutionally inadequate.” Shirvinski

 v. U.S. Coast Guard, 673 F.3d 308, 314 (4th Cir. 2012).

          Thus, in order to be entitled to constitutional due process, Doe must first allege facts

 sufficient to establish either a protected property interest or liberty interest. The court has

 previously held that a public university student does not have a protected liberty interest in his

 continuing education. Doe v. Alger, 175 F. Supp. 3d 646, 657–58 (W.D. Va. 2016); see also

 Doe v. Va. Polytechnic Inst. & State Univ., 400 F. Supp. 3d 479, 499 (W.D. Va. 2019)

 [hereinafter Doe v. Virginia Tech]. The court continues to believe that its analysis in Alger—

 and its application of Alger to the similar case of Doe v. Virginia Tech—was correct, and Doe


          5
            The parties agree that Doe’s due process claim in Count Two pursuant to the Virginia Constitution is co-
 extensive with his claim in Count One under the Fourteenth Amendment. “Because the due process protections
 afforded under the Constitution of Virginia are co-extensive with those of the federal constitution, the same analysis
 will apply to both.” Shivaee v. Commonwealth, 613 S.E.2d 570, 574 (Va. 2005).



                                                           9
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 10 of 17 Pageid#: 237




  has not provided any authority that convinces the court it should reach a different conclusion

  here. Accordingly, for the same reasons set forth in Alger, the court concludes that Doe has not

  alleged a protected liberty interest.

          On the other hand, in Alger, the court found that the plaintiff had properly set forth facts

  alleging a protected property interest. As the court explained, the constitution cannot be the

  source of a protected property right; instead, there must be “a legitimate claim of entitlement to”

  the benefit in which the plaintiff alleges a property right. Bd. of Regents of State Colleges v.

  Roth, 408 U.S. 564, 577 (1972). This claim of entitlement may arise from state statutes,

  contracts, regulations, or policies. Id. at 576–78. Doe does not allege that he has a right arising

  from a state statute or a regulation. Thus, to survive defendants’ motion, his complaint must

  instead adequately allege a contract or policy that created a “claim of entitlement” to his

  continuing education.

          As the court explained in Alger:

                  The Supreme Court’s decision in Perry v. Sindermann, 408 U.S.
                  593, 92 S. Ct. 2694, 33 L.Ed.2d 570 (1972), is instructive on this
                  issue, since rules and understandings were asserted as the basis for
                  a property interest there. In Perry, decided the same day as Roth,
                  the Court addressed whether a public junior college professor had a
                  property right in continued employment where no state statute
                  existed to provide that right and his contract did not contain such a
                  right. Id. at 599, 92 S. Ct. 2694. The Court held that the lack of a
                  statute and a contract provision did not necessarily mean there was
                  no property right. There, the professor’s allegation that a de facto
                  tenure policy existed arising from rules and understandings
                  officially promulgated and fostered by the college could be
                  sufficient to state a property interest. Id. at 599–600, 92 S. Ct.
                  2694. While noting that “mere subjective ‘expectancy’” is not
                  protected by due process, the Court nonetheless held that the
                  professor “must be given an opportunity to prove the legitimacy of
                  his claim of entitlement in light of the policies and practices of the
                  institution.” Id. at 603, 92 S. Ct. 2694 (internal quotation marks
                  and citation omitted). This same rule has been applied in other


                                                   10
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 11 of 17 Pageid#: 238




                 contexts as well. See, e.g., Richardson v. Town of Eastover, 922
                 F.2d 1152, 1157–58 (4th Cir. 1991) (noting that “mutual
                 expectations may create an entitlement in a license,” especially
                 where the license is renewable periodically simply on the payment
                 of a fee and without additional action).

  175 F. Supp. 3d at 657–58.

         In Alger, the court denied a motion to dismiss where the plaintiff alleged that his

  university had a “system of expelling, suspending, or dismissing students only after a finding of

  cause” and pointed to a student’s rights policy indicating as much. Id. at 658. As in Perry, the

  court in Alger did not hold at any time that Doe had “any legitimate claim of entitlement to

  [continued enrollment],” but it gave him the opportunity to prove the legitimacy of his claim to a

  property right “in light of the policies and practices of the institution.” Id. (alteration in

  original) (quoting Perry, 408 U.S. at 602 n.7, 603).

         Doe does not allege that Virginia Tech employed a similar policy. Rather, Doe relies on

  conclusory allegations that he has a liberty and property interest. (Compl. ¶¶ 54–55.) The

  court considered similar allegations in Doe v. Virginia Tech before finding that the plaintiff’s

  allegations were insufficient to survive a motion to dismiss. The court stated, “here, even those

  sparse allegations present in Alger are missing. Nowhere does Doe allege that Virginia Tech

  only expels or suspends students for cause or point to other facts supporting a ‘legitimate claim

  of entitlement.’” 400 F. Supp. 3d at 500. Likewise, Doe’s conclusory allegations in this case

  are insufficient to assert a protected property interest based on Virginia Tech’s policies or

  procedures.

         Doe also asserts that he has a contractual property right in his continuing education

  because his payment of tuition created an implied contract between him and Virginia Tech. He

  asserts that his “enrollment in, and attendance of, classes at Virginia Tech created in Doe an


                                                    11
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 12 of 17 Pageid#: 239




  expectation that he would be allowed to continue his course of study until he earned his degree

  from the University, provided that he maintained satisfactory grades and complied with

  University rules and policies.” (Compl. ¶ 94.) According to Doe, one of the terms of the

  implied contract is that Virginia Tech had the “duty not to suspend or expel Doe for disciplinary

  misconduct arbitrarily, capriciously, maliciously, discriminatorily, or otherwise in bad faith.”

  (Id. ¶ 96.)

          But in Washington & Lee, this court acknowledged the “dearth of authority” from

  Virginia courts “holding an implied contract is created through payment of tuition.” Doe v.

  Washington & Lee Univ., No. 6:19-cv-00023, 2020 WL 618836, at *8 (W.D. Va. Feb. 10, 2020);

  see also Doe v. Marymount Univ., 297 F. Supp. 3d 573, 588 (E.D. Va. 2018). Finding no

  support for the existence of an implied contract, the court noted that “accepting Plaintiff’s

  argument here would ‘impermissibly expand Virginia law without any input from Virginia’s

  highest court.’” Id. (quoting Marymount Univ., 297 F. Supp. 3d at 588). The court joined the

  Eastern District of Virginia in declining to recognize an implied contract between a student and

  his university arising simply out of the payment of tuition. Doe has not identified any contrary

  authority suggesting that Virginia law would recognize such a contract.

          The court finds the reasoning of Washington & Lee and Marymount persuasive and

  further finds that Doe has not alleged a property interest based in contract. 6 Accordingly, the

  court will dismiss Doe’s due process claims as he has failed to identify either a protected


          6
              In response to defendants’ motion to dismiss Doe’s breach of contract claim, Doe acknowledged that his
  claim was untenable on other grounds but nonetheless requested leave to amend his complaint “to address the
  University’s contractual breaches within the scope of his procedural due process claim.” (Dkt. No. 32, at 23.)
  Having adopted the holdings of Washington & Lee and Marymount, the court finds that such an amendment would
  be futile to the extent Doe seeks merely to reassert his implied contract theory in the context of due process.
  Because there is no motion to amend before the court, the court will decline to rule on any other possible
  amendment at this time.



                                                          12
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 13 of 17 Pageid#: 240




  property or liberty interest. Consequently, the court need not reach the questions of qualified

  immunity or the sufficiency of Doe’s allegations against each of the individual defendants.

         2. Title IX

         Doe brings his Title IX claim only against Virginia Tech. Title IX provides that:

                 No person in the United States shall, on the basis of sex, be excluded
                 from participation in, be denied the benefits of, or be subjected to
                 discrimination under any education program or activity receiving
                 Federal financial assistance . . . .

  20 U.S.C. § 1681(a). In Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994), the Second

  Circuit identified two theories by which a student may assert a Title IX claim attacking a

  school’s disciplinary proceeding: the “erroneous outcome” and “selective enforcement” theories.

  Here, Doe asserts an “erroneous outcome” claim, arguing that the defects in Virginia Tech’s

  disciplinary process are motivated by gender bias. E.g. Doe v. Salisbury Univ., 123 F. Supp. 3d

  748, 764 (D. Md. 2015).

         As the Salisbury University court explained:

                 To assess whether a school’s disciplinary proceedings produced an
                 erroneous outcome in violation of Title IX, courts typically apply a
                 framework first introduced in Yusuf v. Vassar Coll., 35 F.3d 709,
                 715 (2d Cir. 1994). See, e.g., Mallory v. Ohio Univ., 76 Fed. Appx.
                 634, 638–41 (6th Cir. 2003) (citing favorably to Yusuf ); Brzonkala
                 v. Va. Polytechnic Inst. & State Univ., 132 F.3d 949, 961–62 (4th
                 Cir. 1997) (same), rev’d en banc on other grounds, 169 F.3d 820
                 (4th Cir. 1999); Doe v. Washington & Lee Univ., No. 6:14–CV–
                 00052, 2015 WL 4647996, at *9–10 (W.D. Va. Aug. 5, 2015)
                 (same). In an erroneous outcome case, “the claim is that the
                 plaintiff was innocent and wrongly found to have committed an
                 offense” on the basis of gender bias. Yusuf, 35 F.3d at 715.

                 To state a claim for erroneous outcome discrimination, a plaintiff
                 must allege (1) “a procedurally or otherwise flawed proceeding”; (2)
                 “that has led to an adverse and erroneous outcome”; and (3)
                 “particular circumstances suggesting that gender bias was a
                 motivating factor behind the erroneous finding.” Id. To satisfy


                                                  13
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 14 of 17 Pageid#: 241




                 the third element, a plaintiff must do more than merely rely on “a
                 conclusory allegation of gender discrimination . . . .”Id.
                 Sufficiently particularized allegations of gender discrimination
                 “might include, inter alia, statements by members of the
                 disciplinary tribunal, statements by pertinent university officials, or
                 patterns of decision-making that also tend to show the influence of
                 gender.” Id.

  Salisbury Univ., 123 F. Supp. 3d at 765–66.

         Defendant Virginia Tech has not disputed that Doe has alleged an adverse or erroneous

  result of the disciplinary process. Doe alleges that Roe’s accusations were false and that the

  decision to impose a sanction against him was erroneous. He further alleges that his sanction

  resulted from a flawed hearing in which the hearing officers considered evidence from an

  investigation that was biased against him and in which he was “prevented from presenting

  evidence that supported both his defense and his allegations against Roe.” (Compl. ¶ 83.)

         Defendant instead contends that Doe has failed to allege gender bias or a causal

  connection between the allegedly erroneous outcome and gender bias. It argues that Doe’s

  complaint relies on only conclusory allegations and allegations about federal political pressure to

  invest in sexual assault cases. Defendant is correct that many of Doe’s allegations are

  conclusory or indicate a bias in favor of complainants regardless of their gender. However, Doe

  goes beyond merely conclusory allegations and highlights the differences in treatment he

  received both as the subject of an investigation and as a complainant.

         For example, Doe alleged that when he attempted to bring charges against Roe,

  defendants did not accept his informal complaints “even though it is both University and Title IX

  policy that a complaint is to be investigated no matter the form in which it is delivered.” (Id.

  ¶ 80.) Doe’s complaint also describes the roadblocks he encountered during his pursuit of

  charges against Roe while noting that Polidoro “went out of her way to help Roe through the


                                                   14
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 15 of 17 Pageid#: 242




  process.” (Id. ¶¶ 79–82.) In contrast to Roe, who received advice and was encouraged to file a

  complaint, nobody from the Title IX or student conduct office met with Doe to help him file a

  complaint or discuss his rights or options under the Title IX process. (Id. ¶¶ 78–79.)

         Additionally, Doe was treated differently than Roe throughout their investigations and

  hearings. While Doe received a “no-contact” order prohibiting him from contacting Roe,

  defendants did not issue the same order to Roe in response to Doe’s allegations. (Id. ¶ 84.)

  Doe was also prevented from presenting evidence that supported his position in both cases,

  including evidence that the criminal charges against him had been dropped. (Id. ¶ 83.)

  Moreover, Doe alleges that although the evidence showed he engaged in verbal altercations with

  Roe, the evidence against Roe—including her own admission—indicated that she physically

  assaulted, threatened, and manipulated Doe. (Id. ¶¶ 72, 76.) Yet, Roe was found responsible

  for the lesser charge of dating violence and was sanctioned only with probation.

         As Virginia Tech points out, some of these facts may very well have resulted from the

  different charges against Doe and Roe—if dating violence is a lesser charge than domestic

  violence, Roe understandably received a less severe sanction. However, the allegations indicate

  that Roe engaged in similar if not more egregious behavior than Doe, while Doe received

  disproportionate charges and sanctions. Given these differences in treatment, a reasonable fact

  finder could plausibly determine that Doe was wrongly found responsible for domestic violence

  and that the finding was motivated by gender bias.

         3. Declaratory Judgment

         Finally, Doe seeks a declaratory judgment stating that Virginia Tech, and others, violated

  his rights, that its actions were motived “purely by gender,” and that he was unjustly sanctioned.




                                                  15
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 16 of 17 Pageid#: 243




            Defendants correctly point out that declaratory judgment is a right of action, not a

  remedy, and thus is appropriate only when it will clarify and settle the legal relationship of the

  parties. See Penn-Am. Ins. Co. v. Coffey, 368 F.3d 409, 412 (4th Cir. 2004). It “allows the

  uncertain party to gain relief from the insecurity caused by a potential suit waiting in the wings,”

  United Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 494 (4th Cir. 1998), and is not appropriate if

  the questionable conduct has already occurred, Metra Indus., Inc. v. Rivanna Water & Sewer

  Auth., No. 3:12CV00049, 2014 WL 652253, at *3 (W.D. Va. Feb. 19, 2014).

            Doe does not request clarification of his rights to avoid future litigation, but requests

  relief for a past wrong—his suspension from Virginia Tech. 7 Because this request will not

  “assist in guiding the parties’ future conduct,” id., Doe has failed to state a claim for declaratory

  relief.

                                                 III. CONCLUSION

            For the reasons set forth above, the court will grant in part and deny in part defendants’

  motions to dismiss. Specifically, the court will grant defendants’ motion to dismiss for lack of

  subject matter jurisdiction (Dkt. No. 15) with respect to Counts One, Two, Four, and Five against

  Virginia Tech. It will further grant the motion to dismiss for lack of subject matter jurisdiction

  with respect to Counts One and Two to the extent Doe seeks monetary damages against the

  individual defendants in their official capacities. The court will also grant defendants’ motion to

  dismiss pursuant to Rule 12(b)(6) (Dkt. No. 17) with respect to the remaining claims in Counts




            7
             To be clear, Doe requests prospective injunctive relief as a remedy for the other claims included in his
  complaint. However, he requests a declaration that “(a) the University violated Doe’s due process rights and its
  actions were motivated purely by gender, and (b) Doe was unjustly sanctioned by Virginia Tech.” (Compl. 22.)
  Unlike his prospective requests to rescind the sanctions and expunge his records, both portions of the requested
  declaration are retrospective and would merely address the wrongs already committed.



                                                            16
Case 7:19-cv-00249-EKD-RSB Document 46 Filed 03/19/20 Page 17 of 17 Pageid#: 244




  One and Two against the individual defendants in both their individual and official capacities,

  and with respect to Count Six against all defendants. An appropriate order will be entered.

         Entered: March 19, 2020.

                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  17
